Citation Nr: 0611671	
Decision Date: 04/24/06    Archive Date: 05/02/06

DOCKET NO.  04-30 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for ulcerative colitis with primary sclerotic cholangitis, 
status post proctocolectomy with J pouch construction and 
small bowel resection (colon condition).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1983 to August 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California that, among other things, granted 
service connection for the veteran's colon condition, 
evaluated as 10 percent disabling effective September 1, 
2003.  The veteran filed a timely appeal of this decision to 
the Board.

In March 2005, the RO increased the evaluation of the 
veteran's colon condition from 10 percent to 20 percent 
disabling.

In August 2005, the veteran, accompanied by his 
representative, testified before the undersigned Veteran's 
Law Judge at the local regional office.  A transcript of 
these proceedings has been associated with the veteran's 
claims file.  

Because the veteran has perfected the appeal challenging the 
initial evaluation assigned for his service-connected colon 
condition, the Board has characterized the claim on the title 
page as involving the propriety of the initial evaluations.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 


FINDINGS OF FACT

1.  The veteran's colon condition is manifested by 
approximately 10 or more bowel movements per day, daily 
diarrhea, leakage, occasional night time involuntary bowel 
movements, wearing of pads, severe skin irritations, reported 
blockages and pain; the veteran's condition, however, is not 
productive of complete loss of sphincter control, anemia, 
weight loss or inability to gain weight.  


CONCLUSION OF LAW

The criteria for the assignment of a 60 percent evaluation 
for the veteran's colon condition have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.114; Diagnostic Codes 7323, 7328, 7329, 7332, 
7333 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of VCAA, or filed before the date 
of enactment and not yet final as of that date.  The Board 
has considered this legislation, but finds that, given the 
favorable action taken below, no discussion of the VCAA at 
this point is required.

In addition, where the claim is one for basis entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
of the elements of a claim for service connection, to include 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  See 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  The Board notes that this reasoning 
also applies to increased rating claims.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  In that regard, given 
the favorable outcome taken below, the RO will be responsible 
for addressing any notice defect with respect to the rating 
and effective date elements when effectuating the award.  
Thus, any prejudice to the veteran in proceeding with his 
claim for service connection for a headache disorder would be 
considered harmless error.  See Dingess/Hartman v. Nicholson, 
supra.  

II.	Entitlement to an initial evaluation in excess of 20 
percent for  
ulcerative colitis with primary sclerotic cholangitis, 
status post proctocolectomy with J pouch construction and 
small bowel resection (colon condition).

Disability evaluations are determined by comparing a 
veteran's current symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When 
assessing a claim for increased rating, the current level of 
disability is generally of primary importance.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Fenderson case is 
warranted.  In that case, the United States Court of Veterans 
Appeals (now known as the United States Court of Appeals for 
Veterans Claims) (Court) emphasized the distinction between a 
new claim for an increased evaluation of a service-connected 
disability and a case in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
granted service connection.  In the former case, the Court 
held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that 
the current level of disability is of primary importance when 
assessing an increased rating claim.  In the latter case, 
however, where, as here, the veteran has expressed 
dissatisfaction with the assignment of an initial rating, the 
Francisco rule does not apply; rather, the VA must assess the 
level of disability from the date of initial application for 
service connection and determine whether the level of 
disability warrants the assignment of different disability 
ratings at different times over the life of the claim - a 
practice known as "staged rating."  

In addition, the Board notes that the assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as the 
veteran's relevant medical history, his current diagnosis, 
and demonstrated symptomatology.  Any change in diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Here, the veteran's colon condition is currently rated as 20 
percent disabling under Diagnostic Code 7323-7328.  Under 
Diagnostic Code 7323 ulcerative colitis is evaluated as 10 
percent disabling if the condition is moderate with 
infrequent exacerbations, 30 percent disabling if the 
condition is moderately severe with frequent exacerbations, 
60 percent if the condition is severe with numerous attacks a 
year and malnutrition and only fair health during remission, 
and 100 percent disabling if the condition is pronounced 
resulting in marked malnutrition, anemia, and general 
debility or with serious complication as liver abscess.  

Under Diagnostic Code 7328, resection of the small intestine 
is afforded a 20 percent evaluation where the condition is 
symptomatic with diarrhea, anemia, and inability to gain 
weight.  40 percent is warranted if the condition is noted to 
have definite interference with absorption and nutrition, 
manifested by impairment of health objectively supported by 
examination findings including definite weight loss.  And a 
maximum 60 percent evaluation is warranted where the 
condition is manifested by marked interference with 
absorption and nutrition, manifested by severe impairment of 
health objectively supported by examination findings 
including material weight loss.  

In addition, the veteran's condition may also be evaluated 
under Diagnostic Codes 7239, 7332, and 7333.  Under 
Diagnostic Code 7329, resection of the large intestine will 
be evaluated as 10 percent disabling with slight symptoms, 20 
percent disabling where the condition is indicated to be 
moderate, and a maximum 40 percent will be awarded where the 
condition is noted to have severe symptoms, objectively 
supported by examination findings.  A note to this code 
indicates that where residual adhesions constitute the 
predominant disability, the veteran's condition should be 
rated under Diagnostic Code 7301.

Under Diagnostic Code 7332, impairment of sphincter control 
of the rectum or anus will be evaluated as noncompensable if 
the condition is healed or has occasional moderate leakage.  
A 10 percent evaluation will be awarded for constant slight 
or occasional moderate leakage.  A 30 percent evaluation will 
be granted for occasional involuntary bowel movements, 
necessitating wearing of pad.  A 60 percent evaluation is 
warranted where there is extensive leakage and fairly 
frequent involuntary bowel movements.  And a maximum 100 
percent evaluation will be awarded for complete loss of 
sphincter control.

Finally, under Diagnostic Code 7333, stricture of the rectum 
or anus will be awarded a 30 percent evaluation for moderate 
reduction of lumen, or moderate constant leakage.  A 50 
percent evaluation will be awarded for great reduction of 
lumen, or extensive leakage.  And a maximum 100 evaluation 
will be awarded where the condition requires a colostomy.   

In this case, the evidence pertinent to the veteran's claim 
consists of the veteran's service medical records, a VA 
examination, and the veteran's testimony before the Board.  

The service medical records indicate that the veteran was 
diagnosed in service with ulcerative colitis and possible 
primary sclerotic cholangitis.  The veteran underwent a total 
proctocolectomy with J pouch construction with an 
accompanying temporary ileostomy to the right abdominal wall.  
A few months later, after the J pouch had had time to heal, 
the ileostomy was reversed and closed.  The veteran later 
developed a small bowel obstruction and leak at the site of 
the ileostomy reversal.  A small resection of the small bowel 
was performed and the obstruction was resolved.  

In May 2003, the veteran was afforded a VA examination in 
connection with his claim.  The examiner indicated that the 
veteran's medical records were reviewed and his medical 
history was noted for the record.  During the examination, 
the veteran was indicated to have five soft stools per day, 
with no bleeding, and occasional gaseous abdominal 
distention.  His height was noted to be 68 inches and his 
weight was 174 pounds.  He had normal bowel sounds, no 
hepatosplenomegaly, and no tenderness in his abdomen.  After 
examination, the veteran was diagnosed with primary sclerotic 
cholangitis, associated with ulcerative colitis as an 
extraintestinal manifestation, proctocolectomy with a J pouch 
construction, and small-bowel obstruction with partial small 
bowel resection.  

Finally, the veteran testified before the Board in August 
2005.  The veteran testified that his symptoms were worse 
than were noted by the VA examiner, and indicated that he had 
approximately 10 (and sometimes as many as 14) bowel 
movements per day, daily diarrhea, leakage, and occasional 
involuntary night time bowel movements. The veteran also 
reported that he wore pads because of the leakage issues and 
involuntary bowel movements, and that his condition sometimes 
caused him to soil his pants and bed sheets   In addition, 
the veteran reported severe skin irritations, blockages and 
pain in connection with his condition, along with 
malnutrition and weight loss.
 
Based on the foregoing and resolving all doubts in the 
veteran's favor, the Board finds that entitlement to a 60 
percent rating under Diagnostic Code 7332 has been shown.  
The evidence shows that the veteran has frequent leakage and 
fairly frequent involuntary bowel movements.  This warrants a 
60 percent evaluation under Diagnostic Code 7332.  Because 
the evidence does not indicated that the veteran suffers 
complete loss of sphincter control, however, a 100 percent 
evaluation is not warranted.  

Because a higher evaluation is not available under Diagnostic 
Codes 7328 and 7329, the Board will not consider these codes.  

And with respect to Diagnostic Codes 7323 and 7333, the Board 
first notes that the veteran underwent a total 
proctocolectomy.  As a result, he is no longer in possession 
of his large intestine and can no longer suffer ulcerative 
colitis per se, as this was a condition of his large 
intestine.  And in any event, the evidence in this case does 
not support a finding that the veteran's condition is 
pronounced resulting in marked malnutrition, anemia, and 
general debility or with serious complication as liver 
abscess.  In addition, under Diagnostic Code 7333, while the 
Board notes that the veteran's J pouch construction is 
notably similar to a colostomy, it is nonetheless not the 
same procedure or possessive of the same results.  In the 
absence of a qualified medical opinion essentially equating 
the two procedures, the Board declines to rate the veteran's 
J pouch construction by analogy to a colostomy.  

The above determination is based on the application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  There is no showing that the veteran's 
disability reflects so exceptional or unusual a disability 
picture as to warrant the assignment of an evaluation higher 
than 60 percent on an extraschedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2002).  There is no indication that the 
disability results in marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation).  
Moreover, the condition is not shown to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In light of the foregoing, the Board concludes that 
entitlement to an initial 60 percent rating, effective the 
date of service connection, has been shown.  Further, because 
the 60 percent evaluation represents the greatest degree of 
impairment since the date of the grant of service connection, 
"staged rating" is unnecessary.  See Fenderson, 12 Vet. 
App. at 126.



ORDER

Subject to the laws and regulations governing payment of 
monetary benefits, a 60 percent rating for ulcerative colitis 
with primary sclerotic cholangitis, status post 
proctocolectomy with J pouch construction and small bowel 
resection, is granted. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


